Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Gregory F. Dolan on 31 August 2021. 		
	The instant application has been amended as indicated below:
Claim 24 is amended as set forth below:
--Claim 24 (Currently Amended). A method of identifying Pseudomonas aeruginosa infection in a mammalian subject in need thereof, comprising:
(i) identifying a mammalian subject exhibiting symptoms consistent with a
Pseudomonas aeruginosa infection;
(ii) obtaining a biological sample from the mammalian subject;
(iii) contacting the biological sample with an isolated, recombinant, synthetic and/or non-natural anti-Cif VHH molecule that specifically binds to cystic fibrosis transmembrane conductance regulator (CFTR) inhibitory factor (Cif) molecules secreted by Pseudomonas aeruginosa under conditions that allow the anti-Cif VHH molecule to bind specifically to the Cif molecules potentially in the sample 
(iv) identifying the subject as having a Pseudomonas aeruginosa infection upon positive detection of specific binding of the anti-Cif VHH molecule to the Cif molecules in the sample,
wherein the anti-Cif VHH molecule comprises:
a) a CDR1 comprising SEQ ID NO:2, a CDR2 comprising SEQ ID NO:3 and a CDR3 comprising SEQ ID NO:4:
b) a CDR1 comprising SEQ ID NO:6, a CDR2 comprising SEQ ID NO:7 and a CDR3 comprising SEQ ID NO:8;

d) a CDR1 comprising SEQ ID NO:14, a CDR2 comprising SEQ ID NO:15 and a CDR3 comprising SEQ ID NO:16; 
e) a CDR1 comprising SEQ ID NO:18, a CDR2 comprising SEQ ID NO:19 and a CDR3 comprising SEQ ID NO:20;
f) a CDR1 comprising SEQ ID NO:22, a CDR2 comprising SEQ ID NO:23 and a CDR3 comprising SEQ ID NO:24,
g) a CDRI1 comprising SEQ ID NO:26, a CDR2 comprising SEQ ID NO:27 and a CDR3 comprising SEQ ID NO:28;
h) a CDR1 comprising SEQ ID NO:30, a CDR2 comprising SEQ ID NO:31 and a CDR3 comprising SEQ ID NO:32;
i) a CDRI1 comprising SEQ ID NO:34, a CDR2 comprising SEQ ID NO:35 and a CDR3 comprising SEQ ID NO:36;
j) a CDR1 comprising SEQ ID NO:38, a CDR2 comprising SEQ ID NO:39 and a CDR3 comprising SEQ ID NO:40;
k) a CDR1 comprising SEQ ID NO:42, a CDR2 comprising SEQ ID NO:43 and a CDR3 comprising SEQ ID NO:44;
l) a CDR1 comprising SEQ ID NO:46, a CDR2 comprising SEQ ID NO:47 and a CDR3 comprising SEQ ID NO:48;
m) a CDR1 comprising SEQ ID NO:50, a CDR2 comprising SEQ ID NO:51 and a CDR3 comprising SEQ ID NO:52;
o) a CDR1 comprising SEQ ID NO:58, a CDR2 comprising SEQ ID NO:59 and a CDR3 comprising SEQ ID NO:60;
p) a CDR1 comprising SEQ ID NO:62, a CDR2 comprising SEQ ID NO:63 and a CDR3 comprising SEQ ID NO:64;
q) a CDR1 comprising SEQ ID NO:66, a CDR2 comprising SEQ ID NO:67 and a CDR3 comprising SEQ ID NO:68; or
r) a CDR1 comprising SEQ ID NO:70, a CDR2 comprising SEQ ID NO:71 and a CDR3 comprising SEQ ID NO:72.--
Conclusion	
	Claims 24, 26 and 47-63, renumbered as claims 1, 2 and 3-19 respectively, are allowed.
Correspondence
Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

December, 2021